                                                    EXHIBIT B5-2 Filed 08/02/21 Page 1 of 3
                             Case 1:21-cv-06512-RA Document
EEOC F0<m 5 f11109)


                      CHARGE OF DISCRIMINATION
                                                                                                            □
                                                                                                         Charge Presented To:            Agency(ies) Charge No(s):
            Th,s form ,s affected by the Pnvacy Act of 1974. See enclosed Privacy Act                            FEPA
                                                                                                            CR]
                    Statement and other information before completing this form
                                                                                                                 EEOC                       520-2019-05656
                                                                                                                                                         and EEOC
   .                                                                    Slate or local Agency   If any

Name (1nd1cate Mr.    Ms    Mrs J                                                                                Home Phone (Incl. Area Code)          Date of Birth

Mr. Patrick Conway                                                                                                  (718) 578-8417                       1978
Street Address                                                                 CttY, State and ZIP Code

4712 28th Ave, Astoria, NY 11103


Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
Discriminated Against Me or Others. (If more than two. list under PARTICULARS below.)
Name                                                                                                             No Employees, Members     Phone No (Include Area Code)

HEAL TH FIRST                                                                                                       Unknown                     (866) 463-6743
Street Address                                                                 City State and ZIP Code

100 Church St, Nye, NY 10007
                                                                                                          •
Name                                                                                                             No Employees Members      Phone No. (Include Area Code)



St<eet Address                                                                 City, State and ZIP Code




  □        □ 0 □ □
DISCRIMINATION BASED ON (Check appropriate box/es))                                                                      DATE($) DISCRIMINATION TOOK PLACE
                                                                                                                               Earhest               Latest




          □ □ 0  □
          RACE                 COLOR               SEX                RELIGION              NATIONAL ORIGIN                05-21-2018                05-21-2018
        0        RETALIATION
                           OTHER (Specify)
                                             AGE           DISABILITY



THE PARTICULARS ARE (If add1/ional pap€r Is needed attach extra sheet(s)}
                                                                                        GENETIC INFORMATION
                                                                                                                                □        CONTINUING ACTION


  Please see attached.




I want this charge filed with both the EEOC and the State or local Agency, if any, I        NOTARY - When necessary for State and Local Agency Requ,rements
will advise the agencies if I change my address or phone number and I will
cooperate fully with them in the processing of my charge in accordance with their
procedures                                                                                  I swear O.l affirm that I have read the above charge and that it is true to
I declare under penalty of perjury that the above is true and correct.                      the best of my knowledge, information and belief.
                                                                                            SIGNATURE OF COMPLAINANT



                                                                                            SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
       Sep 12, 2019                                                                         (month, day, year)

            Date                        fd0:_
                                            '"' zL
                                                 f:
               Case 1:21-cv-06512-RA Document 5-2 Filed 08/02/21 Page 2 of 3
                                                        Patrick Conway
                                               4712 28th Ave, Astoria, NY 11103


September 12, 2019

Re: Charge of Discrimination - EEOC Inquiry: 520-2019-05656

I am a male registered nurse, aged 41 years, with a Law Degree, and I have several illnesses. I believe that I was
discriminated against by Healthfirst Inc., through unfair hiring practices and retaliation encountered during the
application, interview, and hiring process because of my illnesses and disability accommodation request, age, and
sex. These encounters occurred by at least six Healthfirst Inc., employee contacts through written emails/phone
calls from Mr. Chris Smith (Director of Talent Human Resources), Ms. Tubens (Contract Sourcer Talent
Acquisition), and Ms. McCredie Senior Clinical Sourcer). Statements were made to me that I needed to inform
the Human Resources department about my illnesses and accommodation inquiry. After calling/emailing Human
Resources (emails on March 3, 2019 and May 22, 2019) as instructed by the above employees, I was told I was
no longer qualified for any of the positions applied for or offered to me.

On a May 21, 2019 phone call, Mr. Smith laughed at my request for a reasonable accommodation and asked what
my illnesses were and to describe my reasons for an accommodation in detail. Mr. Smith than stated he had every
one of my emails time stamped in front of him, which meant he was just mocking me and already had access to
the emails in which I explained my illnesses. This was just a game to humiliate me, another example of the
continued abuse and harassment I encountered. The proof of this is the time stamped emails regarding my illnesses
are dated months prior to the May 21 call from Mr. Smith. Mr. Smith than explained he has been “doing” these
“types of complaints” for over 20 years, was a pro, went to law school (made representations as if he was an
attorney), and just had a meeting with the Head of the Office of Federal Compliance Contract Programs in May
2019. I believe this was intended to scare and intimidate me from filing a complaint. The feeling of being laughed
at for being sick, something that I can’t control, is a pain that is difficult to express. But it is a devastating feeling.
I would like to formally request in writing Mr. Smith deny that he asked about my accommodation and illness and
then laughed at me. I genuinely believe once I can prove that a Director would act this way without any
consequence, and laugh at an illness, all of the other allegations become more credible and the culture at Healthfirst
becomes apparent. I believe diversity audit based on age, sex, and illness, will also support these allegations.

I filed an internal complaint, but never received a follow up from their Compliance Dept. Instead, I was misled
and tricked by Mr. Smith to call the Healthfirst “compliance department,” when in reality I called a third-party
company, and talked to them about private and personal medical details, all the while believing I was sharing my
information only with the Healthfirst compliance dept., in confidence as instructed by Mr. Smith in an email on
July 10, 2019. Healthfirst sent me written emails that show an email and phone number titled “Healthfirst
Compliance Dept” phone 877.879.9137 or “hfcompliance.ethicspoint.com” that is supposed to be Healthfirst, but
is an unsecure third-party call center that does not investigate and now has my private data. I believe this was
retaliation by intentional breach of my personal medical and illness information to humiliate me and invade my
privacy by trickery.

Ms. Tubens called/emailed me, and I believed offered me a job (ref# R003081) on May 13, 2019. I believe this
was offered to me as punishment for making an accommodation request and complaint. A follow up email from
Ms. Tubens on May 13, 2019 states “I look forward to working with you.” In context, I believe this is proof that
we had a conversation where a job was offered to me. Following that exchange, I contacted Healthfirst again
inquiring about a disability accommodation. On May 21, 2019 I was told that I was disqualified for the job by
email and by Mr. Smith and according to Mr. Smith the exchange that I had in writing never happened and I was
making things up. The level of mockery and outrageous fabrications of truth and fake job offers are I believe an
attempt to take advantage and torment me because they believe a person that is sick will not have the ability or
desire to seek justice. Even with email proof, Mr. Smith insisted that that person didn’t work at Healthfirst and
the correspondence I was referencing didn’t exist. He stated I should pay more attention to detail, making me feel
like I was a mistaken child or had some mental illness that prevents me from understanding basic facts and to
question my own memory and perception. I believe the term for this abuse is called “Gaslighting.” This is well
documented as harassment, torment, and abuse.

                                                                                                                         1
                Case 1:21-cv-06512-RA Document 5-2 Filed 08/02/21 Page 3 of 3
                                                      Patrick Conway
                                             4712 28th Ave, Astoria, NY 11103



Later I learned, that there was no justifiable or reasonable need to require me to detail any part of my illness in
writing or to Mr. Smith prior to a job offer. Some staff even apologized to me. Mr. Smith stated that some
applications are immediately disqualified due to salary expectations which are built into their online applications.

There is no unreasonable burden associated with any of my accommodation requests. A telecommute position
effectively eliminates the need for accommodations as working from home is in itself a reasonable job
accommodation already offered by Healthfirst. I agreed to take a position below what a reasonable person with
my skills and education would take or even apply for because I was attempting to compromise and Healthfirst had
made me feel inadequate because of my illness. I thought that asking for an accommodation for a position that
may create a burden would pose difficulties. But now after going through this torment, I don’t see why I needed
to burden myself in the first place.




Respectfully,


Patrick Conway, JD RN


                                                          ***




                                                                                                                  2
